Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on February 22, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Sharper Image Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: February 22, PARCHE, LLC RCG STARBOARD ADVISORS, LLC By:RCG Starboard Advisors, LLC, By:Ramius Capital Group, L.L.C., its managing member its sole member STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. RCG ENTERPRISE, LTD By:RCG Starboard Advisors, LLC, By:Ramius Capital Group, L.L.C., its investment manager its investment manager RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
